Citation Nr: 1140696	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claim.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a personal hearing in April 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the claim.  

The Veteran testified to being in receipt of benefits from the Social Security Administration (SSA) since 1995.  See April 2010 hearing transcript.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011). 

The Veteran was afforded a VA examination in connection with his claim for TDIU in November 2008.  The VA examiner determined that it is "clearly at least as likely as not that this 76 year old gentleman with such a long list of medical and orthopedic problems, not to mention the huge list of medications the patient is currently prescribed, is not able to work anymore."  When considering whether entitlement to TDIU is warranted, however, consideration may not be given to a Veteran's age or to the impairment caused by nonservice-connected disabilities.  As such, the Board finds that another VA examination is warranted in this case.  Recent VA treatment records should also be obtained.  

Lastly, the Veteran submitted additional medical evidence that was received at the RO on May 5, 2011 and forwarded to the Board.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, the Board must remand the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c). 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the VA Medical Center in Brooklyn, dated since October 2008.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  The examiner must review the claims folder.  All necessary tests should be conducted. 

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disabilities (residuals of fractures, right foot, with arthritis; right foot scar; and osteoarthritis of the bilateral hips and bilateral knees) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on employment is likely to be permanent. 

A rationale for any opinion expressed should be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim with consideration of any additional information obtained.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



